Citation Nr: 0736925	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  00-01 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
April 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (herein "RO"). 

The veteran provided testimony at the RO before a Hearing 
Officer.  In December 2003, the veteran testified at a Travel 
Board hearing at the VARO before the undersigned Veterans Law 
Judge.  A transcript is of record.

In a decision in June 2004, the Board held that new and 
material evidence had been submitted to reopened the 
veteran's claim of entitlement to service connection for 
residuals of frostbite of the feet.  The Board remanded the 
case on that issue for readjudication on the substantive 
merits by the VARO.

In the June 2004 decision, the Board denied entitlement to an 
increased (compensable) evaluation for inactive tuberculous 
pleurisy.

In the June 2004 decision, the Board also granted an 
increased rating from noncompensable to 10 percent for 
service-connected urethritis.  The VARO effectuated that 10 
percent grant effective August 18, 1997, in a rating action 
in June 2005.  

In the interim, the veteran had taken that issue (only) to 
the United States Court of Appeals for Veterans Claims 
(Court), which vacated and remanded that issue.

In a decision in October 2005, the Board increased the rating 
assigned for the veteran's urethritis to 40 percent 
disabling.  This satisfied the pending appeal in that regard.  


However, in the October 2005 decision, the Board also again 
remanded the issue of service connection for residuals of 
frostbite of the feet.  The Board noted that, although the 
issue had been previously remanded for adjudication, with the 
concurrent Court issue with regard to urethritis, the other 
issue's development had apparently been inadvertently 
overlooked.  The Board reiterated the prior request for 
adjudication and development.  That requested development on 
that issue has been completed, the VARO continued the 
substantive denial, and the issue is returned to the Board 
for further appellate review.

In the meantime, the VARO effectuated the 40 percent rating 
pursuant to the Board decision from August 18, 1997; and also 
increased the rating assigned for the veteran's urethritis to 
60 percent disabling from June 28, 2005.  

In correspondence received by the Board in October 2007, the 
veteran indicated it was his intention to withdraw the 
pending appeal on the issue relating to an evaluation in 
excess of 60 percent for his urethritis.  However, the Board 
notes that since this issue was not longer technically on 
appeal, that withdrawal is simply noted and requires no 
further formal action by the Board at this time. 


FINDING OF FACT

The competent and probative evidence of record is in 
approximate balance as to whether the veteran has residuals 
of frostbite to the feet which are of service origin.



CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, residuals of 
frostbite to the feet were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107; 38 C.F.R. §§ 3.102, 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).  In view of the grant 
herein as to the issue of entitlement to service connection 
for residuals of frostbite of the feet, there is no need for 
further discussion of notice or development.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, following 
the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 
229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein).  Thus, 
the weight to be accorded the various items of evidence in 
this case must be determined by the quality of the evidence, 
and not necessarily by its quantity or source.

III.  Factual Background and Analysis

As noted in a decision by the Board in June 2004, the 
veteran's service medical records showed no foot problems, 
and the separation examination indicated that his lower 
extremities were normal.

Post-service VA medical records indicate that, when the 
veteran was hospitalized from October to December 1956 for 
treatment of pain and paralysis of the right shoulder with 
numbness in parts of his upper right extremity, there was no 
finding or diagnosis associated with a foot disorder or 
residuals of frostbite.

VA medical records dated from 1957 to 1968 were not 
indicative of a foot disorder.

An August 1976 VA medical record indicated that the veteran 
was hospitalized for treatment of bilateral cellulitis of the 
lower extremities. 

VA outpatient records dated from 1996 to 1998 show that the 
veteran was repeatedly seen for treatment of onychomycosis of 
both feet.

A July 1998 VA examination report, in pertinent part, 
indicates that the veteran gave a history of in-service 
treatment at a dispensary because he could not walk when his 
feet got cold while in the field in service.  He said that he 
was not hospitalized, but was sent to his barracks to "thaw 
out," and that for the rest of his military career he did 
not participate in any cold weather exercises, except as an 
indoor participant.  He reported having subsequent residuals 
in that his feet would become uncomfortably cold and painful 
if they were to get cold.  He avoided this by not working 
outdoors, not standing on street corners waiting for public 
transportation too long in cold weather, and wearing 
appropriate foot gear.  He said he was never a smoker, and he 
was not known to be diabetic.  On examination, his feet were 
described as normal, with normal skin and pulses, and no 
swelling.  The pertinent diagnoses included subjective 
residuals of cold injury of both feet.

A September 1998 VA examination report indicates that the 
veteran gave a history of frostbite in service while in 
Austria.  He complained of increased pain in his feet, 
especially when standing for periods of time when he would 
have to shake the involved foot.  He reported having toe 
numbness, and was unable to stand for extended periods of 
time.  He experienced cold intolerance, and his feet were 
constantly cold.  He had recurrent fungal infections of the 
toenails.  Other medical problems included borderline 
diabetes.  It was noted that he had suffered a stroke in 
1998.  On examination for cold injury, it was noted that 
there was evidence of fungal infection of the toenails of 
both great toes, and all of the other toenails were normal.  
Both feet were cold to touch, and there was evidence of a 
tubor or discoloration of both feet on the undersurface, 
especially pronounced at the toes.  There was a decreased 
sensation of the great toes, and evidence of peripheral 
neuropathy on the toes of both of the feet.  Both pedal 
pulses were palpated.  There was no limitation on range of 
motion of the ankle joints.  There was neuropathy present on 
the feet, limited to both of the great toes.  

The pertinent diagnosis was residuals of frostbite of the 
feet, including fungal infections of the nails of the first 
toes of the left and right foot, evidence of temperature 
change and pain in the foot, and evidence of peripheral 
neuropathy in the toes of both feet.

In May 2000 written statements, the veteran's brother and 
sister said that they recalled his writing home from service 
about having frostbite, and saying the Army had to relocate 
him because of it.  In another May 2000 written statement, 
J.C. said she had known the veteran since 1957, when he 
talked about being transferred in service due to having 
frostbitten feet.

In a July 2000 written statement, R.S.B., M.D., said he was 
unable to find any records regarding the veteran.

A July 2001 VA outpatient record indicates the veteran was 
seen by the VA physician who had examined him in July 1998.  
It was noted that, in late June 2001, the veteran complained 
of subacute right pedal swelling that had started earlier in 
the month.  It was further noted that at the end of 1998 the 
doctor had referred the veteran to vascular surgery for what 
was thought to be chronic venous insufficiency on the right.  
Tests revealed probably an old clot, but the physician was 
unaware of test results until recently.  It was noted that he 
had a post-phlebitis syndrome.  

An August 2001 VA clinical record reflected the veteran's 
complaints of bilateral lower extremity pain and swelling 
since May, and noted he reported right lower extremity 
"numbness".  It was noted that he had a history of 3 or 4 
similar episodes through his lifetime.  The diagnosis was 
possible post-phlebitic syndrome and thromboembolic disease 
(TED); support hose were prescribed.

At his personal hearings and in his written statements, the 
veteran has said that in approximately February 1954 he was 
carried from duty in the field to a dispensary while in St. 
Johann, Austria, due to cold feet.  He experienced severe 
foot pain, with burning and numbness, and was bedridden for a 
while.  He was placed on limited duty, and in April 1954 was 
transferred from the 59th Reconnaissance Field Unit to the 
258th Signal Construction Company in Salzburg, Austria.  He 
reported post-service medical treatment for his feet from Dr. 
B. in Philadelphia, who told the veteran he no longer had 
medical records of his treatment.  The veteran denied post-
service exposure to the cold.  He said that support hose were 
prescribed by VA.

The Board, in remand actions, endeavored to obtain additional 
service records which were not forthcoming and are apparently 
unavailable, other than summaries which were essentially 
duplicates of that previously of record.

Additional statements were submitted from family including 
his daughter, and an associate of the veteran with regard to 
his purported exposure to cold in service and his symptoms 
since then.  One such statement, received by the Board with a 
waiver of initial VARO consideration in October 2007, from a 
former service comrade, confirmed his earlier observations 
and statements with regard to their exposure to cold during 
the winter of 1953-4 in Austria, and the veteran's having had 
frostbite at that time which precluded his continuing in that 
unit.

A comprehensive VA examination was undertaken in May 2007.  
At that time, all records were available for review and are 
recorded in detail in the report. In pertinent part, the 
examiner opined that:

The Veteran has a history of diabetes 
which was diagnosed in the year 2004 with 
a history of hypertension which was 
diagnosed in 1997 with a history of 
chronic venous insufficiency bilaterally 
diagnosed in 1960 with a smoking history 
of one pack per day for approximately ten 
years, stopped in 1962.

The Veteran has been in the military 
service approximately three and a half 
years.  Discharged from the military 
service April 20, 1956.  

It is my medical opinion that the veteran 
not only has residuals of frost bite 
injuries of the feet, but also has 
ongoing disease process which contributes 
to his current bilateral foot condition 
such as diabetes type II, chronic venous 
insufficiency, and history of tobacco 
use.

Therefore it is my medical opinion that 
is it as least likely than not the 
Veteran's current bilateral foot 
condition is a result of residuals of 
frostbite of his feet while in the 
military service but also due to the 
veteran's diabetes, chronic venous 
insufficiency bilaterally, and history of 
tobacco use.


In assessing the substantive merits of the veteran's claim 
for service connection for residuals of frostbite to the 
feet, the Board considers that all pertinent evince that is 
reasonably available is now in the file.

With regard to the veteran and his family and friends' 
observations as to his exposure to cold in service and the 
residuals, the Board is most appreciative.  And is it 
acknowledged that these statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  In this case, this 
information has provided valuable corroboration to the 
records available and unavailable due to no fault of the 
veteran's.

It is clear that the veteran has a long history of problems 
with his feet and lower extremities.  It has been medically 
opined that these are due to a number of problems.  However 
the only two-part issue with which we are faced is (a) 
whether he had frostbite in service, and if so, (b) whether 
that contributed to or caused his current foot problems.  In 
this regard, while the evidence and opinion is not 
unequivocal, the answers to both of these questions are in 
relative equipoise, which raises a reasonable doubt which 
must be resolved in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 


For a grant of service connection under pertinent VA 
regulations, it is not necessary that the in-service cold 
exposure be totally and utterly responsible for his current 
foot disability, but rather that there is a sound basis for 
finding that the in-service exposure experience was a 
significant contributing factor.  This has been supported by 
medical documentation and persuasive recent medical expert 
opinion.  With application of the reasonable-doubt doctrine 
in the veteran's favor, service connection is warranted for 
residuals of frostbite to the feet.  

In implementing this decision, the RO will determine the 
degree of disability associated with cold injury residuals of 
the veteran's feet.



ORDER

Service connection for residuals of frostbite of the feet is 
granted.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


